DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges Applicant’s response filed on 03/17/2021 containing amendments and remarks to the claims.
The objection of claim 1 is withdrawn due to amendments made to the claim.
The rejections of claims 1-17 under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) are withdrawn due to amendments made to the claims.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Pauly on 04/13/2021.

The application has been amended as follows: 
Claim 1
Lines 4-7: “media portion comprising two layers of pleated mediaoxide  pleated media;”

Line 18: “wherein the second media portion has a permeability of 100 to 300 cubic feet per minute.”

Claim 2
Cancelled.

Claim 3
Cancelled.

Claim 13
Replace claim 13 with the following:
“An air filtration filter element, the element comprising:
a first media layer comprising activated carbon; and
a second media layer downstream of the first media layer, the second media layer comprising two layers of pleated media between which a layer of catalysts granules comprising manganese dioxide and copper oxide is spread, the catalyst granules retained by adhesive to both layers of the pleaded media; 
oF to 120oF, and a concentration of less than 1.0 parts per million of total hydrocarbons:
(i) the first media layer removes or breaks down at least 50 percent of hydrocarbons having a molecular weight of at least 60 g/mol, and
(ii) the second media layer removes or breaks down at least 50 percent of hydrocarbons having a molecular weight of less than 60 g/mol; and
wherein the second media portion has a permeability of 100 to 300 cubic feet per minute.”

	Claim 14
	Line 2: “filtration filter element has a pressure differential across the element of less than 0.5 [[.5]]inches of water at a”

	Claim 15
	Cancelled. 

	Claim 17
	Lines 2-3: “media layer comprises pleated filter media

	Claim 18
	Replace claim 18 with the following:
	“A method for filtering an airstream for a cabin of an airplane, comprising:
	directing an unfiltered airstream through the air filtration filter element of claim 1 to produce a filtered airstream; and
	directing the filtered airstream from the air filtration filter element into a cabin of an airplane.”


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see pages 7-9, filed 03/17/2021, with respect to the rejections of claims 1-17 under 35 U.S.C. 103 under  have been fully considered and are persuasive. The Applicant has amended the claims to further limitations directed to the structure of the second media layer which are not disclosed or reasonably suggested by the prior art of record. Therefore, the rejections of claims 1-17 under 35 U.S.C. 103 have been withdrawn. 

No prior art alone or in combination with references discloses an air filtration filter element comprising a first media portion comprising activated carbon; and a second media portion downstream and separate from the first media portion, the second media portion comprising two layers of pleated media between which a layer of catalysts granules comprising manganese dioxide and copper oxide is spread, the catalyst granules retained by adhesive to both layers of the pleaded media, wherein the second media portion has a permeability of 100 to 300 cubic feet per minute. 

Goldstein et al. (US 2009/0274936 A1) discloses an air filtration filter element comprising: 
a first media portion comprising activated carbon ([0144]; Fig. 2, reference number 216); and
a second media portion comprising a catalyst, which is downstream of the first media portion and substantially free of activated carbon ([0144]; Fig. 2, reference number 240). 
Goldstein fails to disclose that the second media portion comprises two layers of pleated media between which a layer of catalysts granules comprising manganese dioxide and copper oxide is spread, the catalyst granules retained by adhesive to both layers of the pleaded media, and wherein the second media portion has a permeability of 100 to 300 cubic feet per minute. 

Koslow (US 2004/0255785 Al) discloses an air filter comprising a series of pleated composite layers, each layer comprising activated carbon (Abstract; [0003]; [0004]). Koslow discloses that each composite layer comprises activated carbon and that one or more of the layers may further comprise additives such as manganese oxides, iron oxides or copper sulphate ([0015]; [0032]; claim 8). The composite layers may further be loaded at a high density rate of about 600 to 2000 g/m2, which indicates that the mass to media surface area of each composite layer is at least 600 to 2000 g/m2 ([0003]; claims 5 and 13). The permeability of each composite layer is greater than 9 m/min, and Koslow discloses an example in which at a loading rate of 2,000 g/m2, a permeability of up to about 185 ft/min are possible ([0002]; [0030]; [0033]). The claimed mass to media surface area ratios and permeability ranges overlap the ranges taught by the prior art and are therefore considered prima facie obvious. As shown in Fig. 5A of Koslow, a plurality of separate layers comprising activated carbon and having carbon loading rates as high as 2,000 g/m2 may be used in a filter element. One or more of the layers may include a zeolite, a metal impregnated mineral or other specialized materials such as copper sulfate ([0032]). Therefore, it would be obvious that one of the layers (e.g. the second layer) may include a catalyst material while the other layers (e.g. the first layer) only comprises the activated carbon. As such, Koslow is considered to reasonably suggest an air filter element that may comprise a first media portion comprising activated carbon and having a mass to media surface area ratio of greater than 400 g/m2; and a separate second media portion comprising a catalyst material such as manganese oxides, iron oxides or copper sulphate, having overlapping mass to media surface area ratio up to 2000 g/m2, and having overlapping permeability up to 185 ft/min.
Koslow differs from the claimed invention in that Koslow fails to disclose that the second media portion comprises two layers of pleated media between which a layer of catalysts granules comprising manganese dioxide and copper oxide is spread, the catalyst granules retained by adhesive to both layers of the pleaded media. 

Hingorani et al. (U.S. Patent No. 9,333,488), directed to air filtration using manganese oxide, discloses a filter element comprising a first substrate, a manganese dioxide layer and a second substrate, wherein activated carbon may be combined with manganese oxide and the substrate may include a pleated medium (col. 4, lines 41-45; col. 5, lines 48-67; col. 6, lines 52-53; Fig. 1A and 3). Hingorani fails to disclose discrete media layers, wherein a first media layer comprises activated carbon and a second media layer comprises two layers of pleated media between which a layer of catalysts granules comprising manganese dioxide and copper oxide is spread, the catalyst granules retained by adhesive to both layers of the pleaded media. 

Brey et al. (US 2011/0308524 A1), directed to a compact multigas filter, is the closest prior art and discloses a filter assembly comprising a first filter bed comprising a pleated filter element comprising activated carbon, and a second filter bed comprising catalyst materials such as a combination of copper oxide and manganese dioxide (e.g. Carulite 300) ([0020]-[0024]; Fig. 1). However, Brey differs from the claimed invention in that Brey fails to disclose that the second filter bed comprises two layers of pleated media with a layer of catalyst materials between the two layers of pleated media. Therefore, the assembly of Brey is structurally different from the claimed invention. 

As such, claims 1, 4-14 and 16-18 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241.  The examiner can normally be reached on M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP Y LOUIE/            Primary Examiner, Art Unit 1772